         Case 2:20-cv-01021-WHA-JTA Document 5 Filed 01/06/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

JOSEPH PADGETT, #281 611,                        )
                                                 )
    Plaintiffs,                                  )
                                                 )
    v.                                           ) CIVIL NO. 2:20-CV-1021-WHA-JTA
                                                 )
JEFFERSON DUNN, COMMISSIONER,                    )
et al.,                                          )
                                                 )
    Defendants.                                  )


                                              ORDER

         Before the court is the Recommendation of the Magistrate Judge that the court transfer

Plaintiff’s complaint to the United States District Court for the Southern District of Alabama. Doc.

3. Plaintiff has filed objections. Doc. 4. Based upon an independent and de novo review of the

Recommendation to which objection is made, 28 U.S.C. § 636(b), the court finds the

Recommendation adequately addresses and properly rejects the grounds for Plaintiff’s objections

and that the objections lack merit. Accordingly, it is ORDERED as follows:

         (1) Plaintiff’s objections (Doc. 4) are OVERRULED.

         (2) The Magistrate Judge’s Recommendation (Doc. 3) is adopted.

         (3) This case is transferred to the United States District Court for the Southern District of

         Alabama under 28 U.S.C. § 1404.

         The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

         This case is closed in this court.
Case 2:20-cv-01021-WHA-JTA Document 5 Filed 01/06/21 Page 2 of 2




Done, this 6th day of January 2021.


                              /s/ W. Harold Albritton
                             W. HAROLD ALBRITTON
                             CHIEF UNITED STATES DISTRICT JUDGE
